[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence           January 10, 1992 Date of Application        January 16, 1992 Date Application Filed     January 27, 1992 Date of Decision           February 23, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury, Docket No. CR90-180566; CT Page 2971
Hugh F. Keefe, Esq., Defense Counsel, for Petitioner.
Corinne Klatt, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner, who was 19 years of age at the time of sentencing, was convicted after pleading guilty of the crime of Robbery, 1st degree, in violation of Connecticut General Statutes Section 53a-134(a)(1).
He was sentenced to a term of 15 years, execution suspended after 5 years with a probationary term of 5 years.
In this case, on May 4, 1990, at approximately 11:00 p.m. a 42 year old resident of the Waterbury area approached the petitioner and a co-defendant apparently looking to buy some cocaine, a third co-defendant then arrived and the petitioner suggested that they rob the victim. While they were attempting to do so, the victim ran, chased by the 3 participants. One of them (not the petitioner) threw a brick at the fleeing victim hitting him in the head and causing his death. After the victim had fallen the petitioner took cash from his pocket. The following day, the petitioner voluntarily went to the police and gave them a statement as to what happened. He continued to cooperate with the prosecution and was willing to testify against one of the co-defendants who had elected a trial (Hollister Munn). As it turned out, Munn changed his plea before the petitioner was to be called as a witness.
The petitioner asks the Division to consider his youth, his lack of criminal record and his cooperation which led to the quick arrests and later prosecution of the co-defendants.
At the time of sentencing, the State's Attorney brought the petitioner's cooperation to the attention of the Court, and while the Court was aware of it, it reasoned that the CT Page 2972 seriousness of the crime mandated a sentence of incarceration.
The co-defendant Munn received a sentence of incarceration for 10 years. The other co-defendant, William Gonzalez, (who also cooperated with the state and who had testified against Munn) received a sentence of incarceration for 7 years.
Considering the degree of the petitioner's participation in this crime, his background and his cooperation, and applying the standards of sentence review per Section 942 of the Practice Book, the Division finds the sentence to be neither inappropriate nor disproportionate.
It is affirmed.
Klaczak, J.
Purtill, J.
Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision.